Citation Nr: 1805491	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  12-04 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction, claimed as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for DDD of the lumbar spine without radiculopathy.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services

		
ATTORNEY FOR THE BOARD

L. Pelican, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from December 1979 to June 1985.  He was awarded the Air Force Overseas Long Tour Service Ribbon, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There are outstanding records.  Outside records scanned into VistA imaging in June 2012 suggest the Veteran applied for disability with the Arizona Department of Economic Security.  See June 18, 2012 VA medical record notation of "AZ DES DISABILITY DETERMINATION," located in October 5, 2017 CAPRI file on the Legacy Content Management system.  Additionally, a March 16, 2015 VA physician assistant outpatient note indicated the Veteran underwent a laminectomy six weeks prior; however records of this procedure are not in the claims file.  Further, a May 2017 VA primary care note stated that the Veteran saw Dr. P for outside primary care; however records from Dr. P. have not been requested or associated with the claims file.  As the aforementioned records could be relevant to the Veteran's pending appeals, reasonable efforts must be made to obtain them.

The record indicates the AOJ attempted to schedule the Veteran for VA spine and genitourinary examinations in 2017.  A letter was mailed to the Veteran on August 22, 2017, and there is no indication the letter was returned as undeliverable.  An October 3, 2017 printout indicates the requested examinations were canceled on September 18, 2017 due to an inability to contact the Veteran.  However, VA medical records from this period indicate the Veteran continued to receive VA treatment.  Given that the Board must remand the Veteran's claims for outstanding records, including records of an operation the Veteran had performed on his spine, the AOJ should afford him another opportunity to attend the VA examinations.

The Board stresses that Veterans have a duty to cooperate in the development of their claims.  Wood v. Derwinski, 1 Vet. App. 191 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities, including any records scanned into VistA imaging.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, to include from his private primary care provider Dr. P and the provider who performed his laminectomy in 2015.

3.  Request, directly from the relevant state agency, complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

4.  Schedule the Veteran for a VA male reproductive system examination.  

The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed.

The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  After reviewing the record and examining the Veteran, please offer a response to the following:

a.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction / sexual dysfunction is due to or caused by the Veteran's service-connected lumbar DDD, to include medication taken for the treatment thereof.

b.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction / sexual dysfunction is aggravated (any increase in disability) beyond the natural progress by the Veteran's service-connected lumbar DDD, to include medication taken for the treatment thereof.

If aggravation is found, the examiner is asked to address the following issues to the extent feasible: 1) the baseline manifestations of the erectile dysfunction / sexual dysfunction, and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected lumbar DDD, to include medication taken for the treatment thereof.

c.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar DDD caused the Veteran to become obese.

d.  If so, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's obesity as a result of the service-connected lumbar DDD was a substantial factor in causing erectile dysfunction / sexual dysfunction.

e.  If so, is it at least as likely as not (a probability of 50 percent or greater) that the erectile dysfunction / sexual dysfunction would not have occurred but for obesity caused by the service-connected lumbar DDD.  

The examiner's attention is directed to the April 2010 Notice of Disagreement in which he wrote that nerve damage in his back affected his ability to maintain an erection; the May 2011 printout submitted by the Veteran regarding the link between erectile dysfunction and aspirin and other nonsteroidal anti-inflammatory drugs; the February 2012 VA Form 9 in which he wrote that his erectile dysfunction resulted from obesity as a consequence of his inability to run because of his back disability, and the October 2017 statement that the medication he takes for his back disability, including anti-inflammatory drugs, codeine, Vioxx, and muscle relaxers, all resulted in his erectile dysfunction.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected back disability.  Advise the Veteran of his responsibility to report for his scheduled examination and to cooperate in the development of his claims, and that failure to report for a VA examination, without good cause, may have adverse consequences on his claims.

The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed.

The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  The examiner should test the range of motion of the spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  If such is not possible, the examiner should explain why. 

The examiner should indicate whether the Veteran's IVDS results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should also note whether there are any objective neurological abnormalities associated with the Veteran's service-connected back disability, including any bladder or bowel difficulties.  

The examiner should elicit from the Veteran a complete history of any flare-ups of his connected back disability.  In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's connected back disability since October 2008.  The examiner should describe the additional loss, in degrees, if possible.  

In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including private treatment records and lay statements of the Veteran.  If the examiner is unable to do so, the examiner should indicate that all procurable data was considered (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examinations were not performed during a flare-up.

6.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

7.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




